DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: claim 40 has been amended to depend from claim 39 rather than cancelled claim 49.
Allowable Subject Matter
Claims 1-46 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest a system comprising: a hub transceiver configured to be communicatively coupled to a first network node and to an optical communications network; and a plurality of edge transceivers, wherein each of the edge transceivers is configured to be communicatively coupled to a respective second network node and to the optical communications network, wherein the hub transceiver is operable to: transmit, over a first communications channel of the optical communications network, a first message to each of the edge transceivers concurrently, wherein the first message comprises an indication of available network resources on the optical communications network, and wherein each of the edge transceivers is operable to: transmit, over a second communications channel of the optical communications network, a respective second message to the hub transceiver, wherein the second message comprises an indication of a respective subset of the available network resources selected by the edge transceiver for use in communicating over the optical communications network, receive, from the hub transceiver, a third message 
Specifically, the closest prior art identified by Examiner during a search for the claimed invention, e.g. US 20150304743 A1, US 20150365172 A1, US 20140219661 A1, US 20110236013 A1, US 20040120705 A1, US 5612806 A, US 20200235840 A1, US 20190363789 A1, each fail to teach the specific exchange of messages between the hub transceiver and the edge transceivers that result in an edge transceiver selecting a subset of available network resources initially broadcast to all edge transceivers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026.  The examiner can normally be reached on Monday through Friday, 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGUSTIN BELLO/Primary Examiner, Art Unit 2637